Citation Nr: 0629418	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-08 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hypertension, as 
secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the veteran if 
further action is required.


REMAND

The veteran seeks service connection for hypertension, as 
secondary to service-connected type II diabetes mellitus.  
The Board notes that service connection has previously been 
established for type II diabetes mellitus.

A February 2003 VA medical examination was provided to the 
veteran, in part to ascertain the etiology of his 
hypertension.  The examination report stated, by history, 
that hypertension was first diagnosed in 1979 and that it 
preceded the first diagnosis of type II diabetes mellitus, 
which occurred in September 1980.  The diagnosis was, in 
part, essential hypertension which was diagnosed prior to the 
veteran's diabetes mellitus in 1979.  The report did not 
provide a medical opinion as to whether the veteran's 
hypertension was related to his service-connected type II 
diabetes mellitus.

Accordingly, the case is remanded for the following actions:

1.	The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.	The veteran must be afforded a VA 
examination to ascertain whether any 
hypertension found is due to or 
aggravated by any service-connected 
disorder, to include his 
service-connected type II diabetes 
mellitus.  The claims file must be 
provided to and reviewed by the examiner.  
All tests or studies necessary to make 
this determination must be ordered.  
Thereafter, based upon review of the 
service and post-service medical records, 
the examiner must provide an opinion as 
to whether any hypertension found is at 
least as likely as not due to or 
aggravated by any service-connected 
disorder, to include his 
service-connected type II diabetes 
mellitus.  If such a determination cannot 
be made, the examiner must specifically 
state this.  A complete rationale for all 
opinions must be provided.  The report 
must be typed.

3.	The RO must notify the veteran that it is 
his responsibility to report for any 
examination scheduled and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.	Thereafter, the RO must re-adjudicate the 
claim on appeal.  If the benefit on 
appeal remains denied, a supplemental 
statement of the case must be issued, and 
the veteran must be afforded an 
opportunity to respond.  The case must 
then be returned to the Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).



